                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 SHAWN MORRIS,

                         Plaintiff,
                                                              CIVIL ACTION
        v.                                                    NO. 17-4576

 WESCO AIRCRAFT, et al.,

                         Defendants.


                                           ORDER

       AND NOW, this 20th day of November 2018, upon consideration of Defendants’ Motion

to Partially Dismiss Plaintiff’s Second Amended Civil Action Complaint (Doc. No. 24),

Plaintiff’s Response in Opposition to Defendants’ Partial Motion to Dismiss (Doc. No. 25), and

Defendants’ Reply (Doc. No. 26), and in accordance with the Opinion of the Court issued this

day, it is ORDERED that Defendant’s Motion to Dismiss (Doc. No. 24) is DENIED.

                                                   BY THE COURT:



                                                   / s/ J oel H. S l om sk y
                                                   JOEL H. SLOMSKY, J.
